      Case 4:19-cv-00987-Y Document 25 Filed 10/09/20              Page 1 of 5 PageID 340



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 TONYA CHAMBERS,                                  §
                                                  §
          Plaintiff,                              §
                                                  §   CIVIL ACTION NO. 4:19-CV-00987-Y
 v.                                               §
                                                  §   (Relates to Motion Referred to Magistrate
 AEROCARE HOLDINGS, INC.,                         §   Judge Cureton)
                                                  §
          Defendant.                              §


                         SUPPLEMENTAL APPENDIX IN SUPPORT
                           MOTION TO COMPEL DISCOVERY


         COMES NOW, Plaintiff Tonya Chambers (“Plaintiff”) and files this, her Appendix in

Support of Plaintiff’s Motion to Compel Discovery.


                                 Description                                    Appendix Page


                 February 21, 2020 Affidavit of James R. Langley
Exhibit A                                                                    App. 001

                 February 18, 2020 Affidavit of Trinity Drury
Exhibit B                                                                    App. 002-003




SUPPLEMENTAL APPENDIX IN SUPPORT OF PLAINTIFF’S
MOTION TO COMPEL DISCOVERY                                                                PAGE 1
   Case 4:19-cv-00987-Y Document 25 Filed 10/09/20                 Page 2 of 5 PageID 341



DATED: October 9, 2020                            Respectfully Submitted,

                                                  /s/ Jennifer J. Spencer
                                                  Jennifer J. Spencer
                                                  Texas Bar No. 10474900
                                                  jspencer@jacksonspencerlaw.com
                                                  James E. Hunnicutt
                                                  Texas Bar No. 24054252
                                                  jhunnicutt@jacksonspencerlaw.com
                                                  M. Neal Bridge
                                                  Texas Bar No. 24092171
                                                  nbridges@jacksonspencerlaw.com
                                                  JACKSON SPENCER LAW PLLC
                                                  Three Forest Plaza
                                                  12221 Merit Drive, Suite 160
                                                  Dallas, Texas 75251
                                                  Telephone (972) 458-5301
                                                  Facsimile (972) 770-2156

                                                  ATTORNEYS FOR PLAINTIFF
                                                  TONYA CHAMBERS


                                CERTIFICATE OF SERVICE

       I hereby certify that, on October 9, 2020, a true and correct copy of the foregoing document
was served on all counsel of record via the Court’s ECF system.


                                                      /s/ James E. Hunnicutt
                                                     James E. Hunnicutt




SUPPLEMENTAL APPENDIX IN SUPPORT OF PLAINTIFF’S
MOTION TO COMPEL DISCOVERY                                                                  PAGE 2
       Case 4:19-cv-00987-Y Document 25 Filed 10/09/20                      Page 3 of 5 PageID 342


(No Subject)

 From: JR Langley tjr1angley77@gmall.com)
 To:     tonyapchambers@yahoo.com
 Date: Friday, February 21, 2020, 04:29 PM CST


. To whom it may concern,
 My name is James R. Langley and I was one of the original six founding members for AeroCare which was
 Incorporated In November of 2000. I opened the Fort Worth, Texas location and hired the first employees. I
 went on to be the Regional Manager for North Texas, the Texas Panhandle and Oklahoma. Tonya was _hired
 in 2002 and shortly thereafter we started to grow and began opening locations in the Metroplex and across
 North Texas. The employees from the Fort WOrth office were vital in helping me train the new employees,
 Out of that group we formed a training team, and Tonya was one of those employees we used as a trainer
 under my direct supeNlslon through out he~ employment with the company. We also cross trained key
 employees In order to fill other posltions in the office. Thls allowed us to seamlessly cover those positions on
 the occasion when people were off for vacation or absent due to Illness. As the company grew and our
 systems became more complex Tonya continued tQ be a key employee we used for training and coverage.
 She regularly attended corporate !reining meetings, passed annuel competency evaluations and performed
 competency evaluations and ride along evaluations on employees in other locations each time the company
 went through Accreditation SuNeys. Over the thirteen or fourteen years Tonya worked under my supervlslon ·
 her work quality, performance and dedication to the Company exceeded expectations and she was looked
 up to as a role model by the other employees. Her dedication and perf(frmance was recognized by our
 President and CEO. at Annual and National meetings on several occa~slbns, She was trained. to step into any
 role In the office at a moment'$ notice and was ragularly caUed on to d just that. Any location in my region
 would have Jumped at the possibility of adding Tonya to their team. Th fact that a well trained employee
 who had been with the company as many years as Tonya had could               pushed out of Aerocare Instead of
 being transitioned to any number of positions she was trained for Is be ond my understanding or
 comprehension and certainly goes against the company culture and pf'losophy that guided us when we set
 out to build a better company than anything that had been done In Ho ecare before, a company that I was
 so proud to have been a part of for so many years. I would like for som ne to explain how there was not a
 position available that could have benefited from her vast understandin of our company's history, skill set
 and knowledge In Granbury or one of the surrounding locations? It's ot acceptable to treat employees like
 this, particularly enlployees who constantly gave as much as Tonya did

 Sincerely,
 James R. Langley
 817.992.1142
 4612 Francis Ct.
 Granbury, TX 76049
 Former Shareholder
 Regional Manager
 AeroCare Holdings, Inc.
 2000-2016

 Sent from my IPhone




                                               EXHIBIT A

                                                                                                    APP. 001
                                                                                                      CHAMBERS 000095
Case 4:19-cv-00987-Y Document 25 Filed 10/09/20                   Page 4 of 5 PageID 343




                                                                                     Trinity Drury
                                                                 Registered Respiratory Therapist

                                                                                  601 Bruce Road
                                                                             Godley, Texas 76044

                                                                                  (817) 219-0326
                                                                      Trinitydrury79@gmail.com

                                                                               February 18, 2020


Jackson Spencer Law pllc

Three Forest Plaza

 12221 Merit Drive, Suite 160
Dallas, Texas 75251



Dear Sir or Madam,
        I am writing regarding my work history with Tonya Chambers . I started working with
Tonya at the Aerocare Fort Worth location on Septembe r 10th, 2003, as a service technician. A
few years later, we moved to a newly opened location in Granbury, Texas, with our regional
manager J.R. Langley. I left Aerocare on May 9 th, 2011, to further pursue my career in healthcare
by attending college full-time.

        During our time at the Granbury location, we were cross-trained as customer service
representatives (CSR) given that our site was small, at the time, we only had one full-time CSR,
whom we would have to fill in for occasionally. Througho ut the many years I worked with
Tonya, we were both sent to other locations (Amarillo, Round Rock, and Waco) in J.R.s region
for extended periods to help "shape up" the office if they were to get behind. We implemented
many systems to assist the business run smoothly, answered phones, set appointments, and
completed the paperwor k necessary for Medicare and most major insurances. When the
opportunity for a customer service representative became open, Tonya was the first choice, given
that she had seniority. However, at the time, she did not want to change positions, so I became
the new CSR for the Granbury location. During that time, Tonya helped me immensel y by
keeping up with the new referrals as well as renewals that were required every year through
Medicare. Ifl was absent, she was there to cover my shift, knowing she was more than capable
of completing daily tasks.

        I worked with Tonya for eight and a half years at Aerocare. We never had any work-
related issues, she worked well as a team member, and she was a fantastic patient advocate. The




                                EXHIBIT B
                                                                                        APP. 002
                                                                                           CHAMBERS 000092
Case 4:19-cv-00987-Y Document 25 Filed 10/09/20                     Page 5 of 5 PageID 344




patients always came first, and she would make sure they were completely taken care of not only
physically but financially; by working with doctors' offices and insurances alike to get their vital
equipment paid with minimal out-of-pocket expenses.


Sincerely,
~ . [ ) ~1               ~RT
Trinity Drury, RRT




                                                                                           APP. 003
                                                                                             CHAMBERS 000093
